           Case 2:17-cv-03003-PD Document 177 Filed 09/01/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DR. MARK A. BARRY,           §
                             §
          Plaintiff,         §
                             §
    v.                       §                    Civil Action No. 2:17-cv-03003-PD
                             §
DEPUY SYNTHES PRODUCTS, INC. §
MEDICAL DEVICE BUSINESS      §
SERVICES INC., AND DEPUY     §
SYNTHES SALES, INC. (D/B/A   §
DEPUY SYNTHES SPINE),        §
                             §
          Defendants.

 UNOPPOSED MOTION TO DISMISS ’301 AND ’788 PATENT CLAIMS

      Plaintiff Dr. Mark A. Barry, M.D. (“Dr. Barry”), pursuant to Fed. R. Civ. P.

41(a)(2), hereby moves for the dismissal with prejudice of all of his causes of

action related to U.S. Patent No. 9,339,301 (the “’301 Patent”) and U.S. Patent No.

9,668,788 (the “’788 Patent”) in Dr. Barry’s First Amended Complaint (Dkt. 20)

against Defendants DePuy Synthes Products, Inc., Medical Device Business

Services, Inc., and DePuy Synthes Sales, Inc. (d/b/a DePuy Synthes Spine)

(collectively, “DePuy”):

      1.       Third Cause of Action (Willful Infringement of the ’301 Patent); and

      2.       Fifth Cause of Action (Willful Infringement of the ’788 Patent).

      DePuy does not oppose this Motion.
        Case 2:17-cv-03003-PD Document 177 Filed 09/01/21 Page 2 of 4




      WHEREFORE, Dr. Barry respectfully requests that the Court enter the

accompanying Proposed Order submitted dismissing all of his Causes of Action

under the ’301 Patent and the ’788 Patent against DePuy Synthes with prejudice.



Respectfully Submitted,

Dated: September 1, 2021

KILPATRICK TOWNSEND &                        LeVAN MUHIC STAPLETON, LLC
STOCKTON, LLP
                                             By: /s/ Jonathan L. Cochran
By: /s/ D. Clay Holloway                     Jonathan L. Cochran (Attorney ID No.
D. Clay Holloway (pro hac vice)              314382)
Mitchell G. Stockwell (pro hac vice)         One Liberty Place
Suite 2800, 1100 Peachtree Street NE         1650 Market St. Suite 3600
Atlanta, GA, 30309-4528                      Philadelphia, PA 19103
(404) 815-6537                               (215) 561-5210
cholloway@kilpatricktownsend.com             jcochran@levanmuhic.com
mstockwell@kilpatricktownsend.com

Dario A. Machleidt (pro hac vice)
Kathleen R. Geyer (pro hac vice)
Suite 3700, 1420 Fifth Avenue
Seattle, WA 98101
(206) 467-9600
dmachleidt@kilpatricktownsend.com
kgeyer@kilpatricktownsend.com

April Isaacson (pro hac vice)
Taylor J. Pfingst (pro hac vice)
Suite 1900, 2 Embarcadero Center
San Francisco, CA 94111
(415) 273-4304
aisaacson@kilpatricktownsend.com
tpfingst@kilpatricktownsend.com
      Case 2:17-cv-03003-PD Document 177 Filed 09/01/21 Page 3 of 4




Andrew W. Rinehart (pro hac vice)
1001 West Fourth Street
Winston-Salem, NC 27101
(336) 607-7312
arinehart@kilpatricktownsend.com


                   Counsel for Plaintiff Dr. Mark A. Barry
        Case 2:17-cv-03003-PD Document 177 Filed 09/01/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I, D. Clay Holloway, certify that on September 1, 2021, I served a true and

correct copy of the foregoing document on all counsel of record via the CM/ECF

filing system.

                                            By: /s/ D. Clay Holloway
                                                  D. Clay Holloway
